IN THE SUPREME COURT, STATE OF WYOMING

                                             2022 WY 86

                                                                    APRIL TERM, A.D. 2022

                                                                              July 6, 2022


  CALEB LEVI BEESON,

  Appellant
  (Defendant),

  v.                                                                  S-21-0188

  THE STATE OF WYOMING,

  Appellee
  (Plaintiff).


                       Appeal from the District Court of Goshen County
                           The Honorable Patrick W. Korell Judge

Representing Appellant:
      Donna D. Domonkos, Domonkos Law Office, LLC, Cheyenne, Wyoming.

Representing Appellee:
      Bridget Hill, Wyoming Attorney General; Jenny L. Craig, Deputy Attorney General;
      Joshua C. Eames, Senior Assistant Attorney General; Timothy P. Zintak, Assistant
      Attorney General.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers are
requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming 82002, of
any typographical or other formal errors so that corrections may be made before final publication in the
permanent volume.
FOX, Chief Justice.

[¶1] Caleb Levi Beeson pled guilty to one count of misdemeanor stalking and one count
of strangulation of a household member. At the change of plea hearing, Mr. Beeson did not
give detailed answers when asked about the factual basis for the counts, instead providing
“yes” answers to the questions of counsel and the court. The district court found there was
a factual basis for both counts and accepted his guilty plea. Mr. Beeson appealed, claiming
there was not a factual basis for either count. We affirm.

                                            ISSUE

[¶2] The sole issue is whether Mr. Beeson gave a sufficient factual basis to support his
guilty plea.

                                         FACTS

[¶3] The State originally charged Mr. Beeson with ten counts but agreed to dismiss all
except Counts I and II pursuant to a plea deal. Count I alleged Mr. Beeson stalked KW
between January 1, 2020, and September 1, 2020. Count II alleged Mr. Beeson strangled
SB between August 1, 2018, and October 31, 2018. At the change of plea hearing, Mr.
Beeson’s attorney questioned him.

              Q. Mr. Beeson, were you in Goshen County, Wyoming,
              between the dates of January 1 of 2020, and September 1 of
              2020?

              A. Yes, sir.

              Q. And at that point in time or at some time during those dates
              did you engage in a course of conduct that involved sending
              emails and contact through social media with a former
              girlfriend?

              A. Yes, sir.

              Q. And was that former girlfriend [KW]?

              A. Yes, sir.

                                        *     *     *

              Q. And was this course of conduct with contact by social media
              and email reasonably likely to cause her emotional distress?


                                              1
A. Yes, sir.

Q. And was that the course of conduct that you voluntarily
took?

A. Yes, sir.

Q. Okay. Between the dates of August 1 of 2018, and October
31 of 2018, were you in Goshen County, Wyoming?

A. Yes, sir.

Q. And at that point in time were you in a dating relationship
with a person by the name of [SB]?

A. Yes, sir.

Q. And during those dates did you have an altercation with her?

A. Yes, sir.

Q. And during that altercation did you impede her normal
breathing and circulation of blood by applying pressure to her
throat or neck?

A. Yes, sir.

Q. And was that a voluntary action by you?

A. Yes, sir.

                          *   *    *

Q. So going back to the communications between you and your
former girlfriend through social media and emails, text
messages, were those messages done in such a way to cause
her emotional distress?

A. Yes, sir.

Q. And reasonably likely to cause her emotional distress
because you guys were broken up at that point in time; correct?


                              2
             A. Yes, sir.

             Q. And she had asked that you not contact her?

             A. Yes, sir.

             Q. And you continued to contact her through the social media?

             A. Yes, sir.

             Q. And some of those text messages and social media
             exchanges were designed to manipulate her behavior in some
             way; correct?

             A. Yes, sir.

[¶4]   The court then questioned Mr. Beeson about Count II.

             A: Yeah. I did place my hand or her neck or throat to keep her
             from yelling or screaming.

             Q: Okay. And did you do so in such a way that it caused some
             impairment of her breathing or blood flow?

             A: I believe so.

             Q: Very good. And this was a disagreement you were having
             or –

             A: Yes, sir.

             Q: All right. Very good. Mr. Beeson, back to Count I. I just
             want to make sure that I understand that as well. The
             allegations are that there were some emails and some pictures,
             you have admitted some social media. The state alleges that
             there were some threats or implied threats in that or the content
             of those were in such a manner that might have been disturbing.
             Can you tell me, were there any threats or any disturbing posts
             that you had on social media or contact through social media?

             A: Yes, sir.



                                            3
              Q: Can you tell me what those would be?

              A: I -- I made a promise to [KW] that I would never quote-
              unquote burn her in her like job and everything and then I
              turned around and said that I would, but I made a promise and
              I always keep my promises so it was kind of just a white lie
              just to manipulate her.

                                         *    *   *

              Q: Mr. Beeson, let me just ask you one more question. The type
              of conduct that you engaged in, was there more than one
              incident that we are talking about?

              A: Yes, sir.

[¶5] The court found there was a factual basis for both counts and accepted Mr. Beeson’s
plea. It sentenced Mr. Beeson to serve six months in the Goshen County Detention Center
for Count I and four-and-a-half to seven years at a state penal institution under the
discretion and supervision of the Wyoming Department of Corrections for Count II, to run
consecutively. Mr. Beeson timely appealed.

                                STANDARD OF REVIEW

[¶6] Mr. Beeson argues there was not a sufficient factual basis for the district court to
accept his guilty plea. However, Mr. Beeson did not move to withdraw his guilty plea or
otherwise object to the sufficiency of the factual basis before the district court. We
therefore review for plain error. Nguyen v. State, 2013 WY 50 ¶ 10, 299 P.3d 683, 686
(Wyo. 2013). “Plain error exists if the alleged error: (1) clearly appears in the record; (2)
clearly and obviously violates a clear and unequivocal rule of law; and (3) affects a
defendant’s substantial right to his material prejudice. Failure to establish each element ...
precludes a finding of plain error.” Leners v. State, 2021 WY 67, ¶ 23, 486 P.3d 1013, 1018
(Wyo. 2021) (cleaned up).

                                       DISCUSSION

[¶7] W.R.Cr.P. 11 governs guilty pleas. Subsection (f) states, “Notwithstanding the
acceptance of a plea of guilty, the court should not enter a judgment upon such plea without
making such inquiry as shall satisfy it that there is a factual basis for the plea.” W.R.Cr.P.
11(f). “We test for a sufficient factual basis under W.R.Cr.P. 11(f) by comparing the
elements of the charged offense to the facts admitted by the defendant and inferences
arising from those facts.” Mellott v. State, 2019 WY 23, ¶ 28, 435 P.3d 376, 386 (Wyo.
2019) (citing Nguyen, 2013 WY 50, ¶ 13, 299 P.3d at 687). “[T]he factual basis for


                                              4
accepting a plea may be inferred from circumstances surrounding the crime and need not
be established only from the defendant’s statements. W.R.Cr.P. 11 does not require proof
beyond a reasonable doubt that a defendant who pleads guilty is actually guilty nor does it
require complete descriptions of the elements.” Reid v. State, 2021 WY 121, ¶ 12, 497 P.3d
464, 466 (Wyo. 2021) (quoting Nguyen, 2013 WY 50, ¶ 11, 299 P.3d at 686).

[¶8] The purpose of the factual basis requirement is “to prevent the individual charged
with a crime from being misled into a waiver of substantial rights.” Williams v. State, 2015
WY 100, ¶ 21, 354 P.3d 954, 962 (Wyo. 2016) (quoting Nguyen, 2013 WY 50, ¶ 11, 299
P.3d at 686). The factual basis inquiry protects “a defendant who is in the position of
pleading voluntarily with an understanding of the nature of the charge but without realizing
that his conduct does not actually fall within the charge.” Id. (quoting Van Haele v. State,
2004 WY 59, ¶ 13, 90 P.3d 708, 712 (Wyo. 2004)). “A sufficient inquiry includes a
determination that the defendant understood his conduct, in light of the law, to be criminal.”
Sami v. State, 2004 WY 23, ¶ 9, 85 P.3d 1014, 1017 (Wyo. 2004) (citing Barnes v. State,
951 P.2d 386, 389 (Wyo. 1998)).

                There is no requirement that in order to rely on a defendant’s
                answer in a guilty-plea colloquy to conclude that the defendant
                pleaded guilty knowingly and voluntarily, those answers must
                be lengthy and all-encompassing; a straightforward and simple
                ‘Yes, your Honor’ is sufficient to bind a defendant to its
                consequences. United States v. Gardner, 417 F.3d 541, 544
                (6th Cir. 2005));

United States v. Torrellas, 455 F.3d 96, 103 (2d Cir. 2006); see also United States v. James,
701 F.App’x 686, 689 (10th Cir. 2017). As long as the defendant understands the substance
of the questions and the nature of the charge, yes-and-no answers are sufficient to establish
a factual basis. Id. at 103-04 (citing United States v. Rodriguez-Leon, 402 F.3d 17, 25 n.8
(1st Cir. 2005)); see also Reyna v. State, 2001 WY 105, ¶ 13, 33 P.3d 1129, 1133 (Wyo.
2001) (holding the defendant’s “Yes” answer to a question was sufficient to establish an
element of the crime he was charged with). 1

[¶9] Mr. Beeson claims there was not a sufficient factual basis for the district court to
accept his plea on both counts. Because we have a transcript of the factual basis Mr. Beeson

1
  A “yes” answer may be insufficient to establish a factual basis when it is unclear that the “yes” refers to
an element of the crime. See, e.g., Rhoades v. State, 848 N.W.2d 22, 29-30 (Iowa 2014) (“yes” answer to
the question “did you have intimate contact with the victim” insufficient because “intimate contact” requires
an exchange of bodily fluids and it was not established that the defendant exchanged bodily fluids); Ryan
v. Iowa State Penitentiary, 218 N.W.2d 616, 618 (Iowa 1974) (“yes” answer to “did you commit the crimes
you’re charged with?” was insufficient); United States v. Carr, 271 F.3d 172, 179-80 (4th Cir. 2001) (“yes”
answer was not sufficient because the court asked four questions in a row and it was not clear which
question the defendant was answering “yes” to, so an element was not established).


                                                     5
provided, the alleged error clearly appears in the record. The first prong of plain error has
therefore been met, and we turn to the other two prongs for each count to which Mr. Beeson
pled.

I.     There was a sufficient factual basis for the district court to accept Mr. Beeson’s
       guilty plea to stalking because his intent to harass can be inferred from his
       conduct.

[¶10] Mr. Beeson argues there was not a sufficient factual basis for the court to accept his
guilty plea to stalking because it was not established that he intended to harass KW. He
contends his statements only demonstrate that he was trying to give her a better
understanding of him and his bipolar disorder. He also argues there was not a factual basis
because it was not established that his conduct occurred in Goshen County.

[¶11] The crime of stalking is defined as:

              (b) Unless otherwise provided by law, a person commits the
              crime of stalking if, with intent to harass another person, the
              person engages in a course of conduct reasonably likely to
              harass that person, including but not limited to any
              combination of the following:

                     (i) Communicating, anonymously or otherwise, or
                     causing a communication with another person by
                     verbal, electronic, mechanical, telegraphic, telephonic
                     or written means in a manner that harasses[.]

Wyo. Stat. Ann. § 6-2-506(b)(i) (LexisNexis 2021).

[¶12] “Course of conduct” is defined as “a pattern of conduct composed of a series of
acts over any period of time evidencing a continuity of purpose.” Wyo. Stat. Ann. § 6-2-
506(a)(i). “Harass” is defined as

              (ii) “Harass” means to engage in a course of conduct, including
              but not limited to verbal threats, written threats, lewd or
              obscene statements or images, vandalism or nonconsensual
              physical contact, directed at a specific person that the
              defendant knew or should have known would cause:

                     (A) A reasonable person to suffer substantial emotional
              distress;




                                             6
                      (B) A reasonable person to suffer substantial fear for
              their safety or the safety of another person[.]

Wyo. Stat. Ann. § 6-2-506(a)(ii)(A),(B).

[¶13] Mr. Beeson contests only the factual basis for the element of intent, so we will focus
there. Stalking requires a specific intent to harass. Dean v. State, 2014 WY 158, ¶ 10, 339
P.3d 509, 512 (Wyo. 2014) (citing Luplow v. State, 897 P.2d 463, 468 (Wyo. 1995)). “[I]t
requires proof that a defendant, with the intent to harass, engaged in a course of conduct
reasonably likely to harass. Specific intent to cause the particular harm may be proven by
reasonable inferences from the character of the conduct and surrounding circumstances.”
Id. (citing Leavitt v. State, 2011 WY 11, ¶ 10, 245 P.3d 831, 833 (Wyo. 2011)). “The mind
of an alleged offender may be read from his acts, his conduct, his words and the reasonable
inferences which may be drawn from the circumstances of the case. To hold otherwise
would create an impossible burden in a case requiring a finding of specific intent.”
Bittleston v. State, 2019 WY 64, ¶ 25, 442 P.3d 1287, 1294 (Wyo. 2019) (quoting Jones v.
State, 2012 WY 82, ¶ 27, 278 P.3d 729, 736 (Wyo. 2012)).

[¶14] The actions Mr. Beeson admitted to at the change of plea hearing reflect an intent
to harass KW. He admitted his social media and email messages were written to cause her
emotional distress and designed to manipulate her behavior. He threatened to “burn her”
in her job and continued to contact her after she told him to stop. The reasonable inference
that may be drawn from Mr. Beeson’s behavior is an intent to harass, not merely an intent
to impart some understanding of his bipolar disorder.

[¶15] As to whether the factual basis was sufficient to establish that Mr. Beeson
committed the stalking offense in Goshen County, he answered “yes” when asked if he was
in Goshen County, Wyoming, between January 1 and September 1 of 2020. The State
alleged Mr. Beeson stalked KW during this time period. The district court could infer from
the State’s allegation and Mr. Beeson’s answer that he was in Goshen County when he
stalked KW.

[¶16] Mr. Beeson provided a sufficient factual basis to establish he intended to harass KW
and he committed the crime in Goshen County. The district court therefore did not violate
a clear and unequivocal rule of law when it accepted his guilty plea, and we do not proceed
to the third prong of plain error.

II.    Mr. Beeson’s testimony that he believed he impeded SB’s breathing or blood flow
       when he placed his hands around her throat provided a sufficient factual basis
       for his guilty plea to strangulation.

[¶17] Mr. Beeson argues there was not a sufficient factual basis for the court to accept his
guilty plea to strangulation of a household member because it was not established that he


                                             7
impeded SB’s breathing or blood circulation. He contends his answer of “I believe so”
when asked if he placed his hand on her neck in a way that caused impairment of her
breathing or blood flow was too vague to establish a factual basis. He also argues the factual
basis did not establish that his conduct occurred in Goshen County.

[¶18] The crime of strangulation of a household member is defined as:

              (a) A person is guilty of strangulation of a household member
              if he intentionally and knowingly or recklessly causes or
              attempts to cause bodily injury to a household member by
              impeding the normal breathing or circulation of blood by:

                    (i) Applying pressure on the throat or neck of the
              household member[.]

Wyo. Stat. Ann. § 6-2-509(a)(i) (LexisNexis 2021). “Household member” is defined as
“persons who are in, or have been in, a dating relationship.” Wyo. Stat. Ann. § 35-21-
102(a)(iv)(H) (LexisNexis 2021).

[¶19] Mr. Beeson relies on State v. Dixson, a Missouri Court of Appeals case, to support
his position that “I believe so” is too vague to establish a factual basis. In that case, the
state had to show the defendant and co-defendant knew each other. 546 S.W.3d 615, 620
(Mo. Ct. App. 2018). The prosecutor asked the officer testifying whether the defendant and
co-defendant knew each other, and he answered, “I believe so.” Id. at 620 n.6. The answer
drew an objection, which was sustained. Id. The Missouri Court of Appeals said, “That
vague testimony, even if the objection had been overruled and the testimony allowed, could
not be relied on to show Defendant’s companionship with any of these people.” Id.

[¶20] Mr. Beeson’s reliance on Dixson is misplaced. First, the officer’s testimony was
given at trial, where the burden of proof is beyond a reasonable doubt. That burden does
not apply to a factual basis for a guilty plea. Reid, 2021 WY 121, ¶ 12, 497 P.3d at 466.
Dixson can also be distinguished because the officer was testifying about events he was
not involved in, and therefore his answer of “I believe so” could not establish whether the
defendant and co-defendant knew each other. Here, Mr. Beeson was directly involved in
the acts that would have impeded SB’s breathing because he was the one strangling her.
He testified that he had placed his hand on her neck or throat to stop her from yelling and
screaming and believed his action impeded her breathing or blood flow. The belief to which
he testified directly reflected his own understanding of the effect his actions had and was
therefore sufficient to establish a factual basis.

[¶21] As to whether the factual basis was adequate to establish that Mr. Beeson was in
Goshen County when he committed the crime of strangulation, he again answered “Yes,
sir.” when asked if he was in Goshen County, Wyoming, between August 1 and October


                                              8
31 of 2018. The State alleged Mr. Beeson strangled SB sometime during this timeframe,
with the exact date unknown. It may be reasonably inferred from the State’s allegation and
Mr. Beeson’s answer that he was in Goshen County when he strangled SB.

[¶22] Mr. Beeson provided a sufficient factual basis to establish he impeded SB’s
breathing or circulation and he did so in Goshen County. The district court therefore did
not violate a clear and unequivocal rule of law when it accepted his guilty plea, and we do
not proceed to the third prong of plain error.

[¶23] Affirmed.




                                            9